Title: To Thomas Jefferson from Thomas Burnham, 3 February 1807
From: Burnham, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Ipswich Massa. Feby. 3d. 1807
                        
                        A few days past I caused to be shipped aboard the Schooner Prince, George Taylor,
                            Master, a machine for the shelling of Indian corn directed to Messrs. Gibson & Jefferson, Merchants, Richmond—Said
                            Schooner was bound to Norfolk (I could not hear of any vessel bound directly to Richmond)—The Master engaged to put it on
                            board some packet for Richm, if opportunity should present, otherwise to leave it in the care of some merchant, at
                            Norfolk, who would see that it was safely ship’t to the Address of the House above mentioned at Richmond.
                        The cost of the machine, with its boxing up, freight to Norfolk & patent fees amount to thirty Dollars,
                            which you will please to pay to the Honble. Timo. Pickering Esqr. who will present your Excellency with a Bill 
                  I have the
                            Honor to be, Your Excellency’s Obedt Sert
                        
                            Thomas Burnham
                            
                        
                    